Citation Nr: 0931448	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  02-04 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from June 1942 to January 
1946.  He died in December 1997; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appellant was scheduled for a formal hearing in October 
2002 before a Decision Review Officer at the RO, but 
cancelled her request prior to the hearing, and instead opted 
for a conference with the Decision Review Officer.  In 
addition, she requested a Board hearing to be conducted at 
the RO; however, she withdrew that request in January 2003.  
There are no other hearing requests of record.

In November 2003, the Board remanded this case for additional 
evidentiary development.

In a May 2006 decision, the Board denied the appellant's 
claim, and she appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an August 2008 
Memorandum Decision, the Court set aside the May 2006 Board 
decision and remanded the case to the Board.






REMAND

First, this case must be remanded for the RO or the AMC to 
attempt to obtain private treatment records identified by the 
appellant.

In its August 2008 Memorandum Decision, the Court determined 
that VA's efforts to obtain treatment records from the 
Veteran's private physician, Dr. K., were inadequate.  The 
Court stated that although VA requested treatment records 
from Dr. K. in May 2001, the record did not show that any 
medical records were obtained, that Dr. K. responded to VA's 
request, or that VA made any follow-up request for the 
records.  The Court found that a follow-up request for such 
records was required from VA, particularly given VA's 
heightened duty to assist the appellant in developing her 
claim due to the Veteran's service records having been 
destroyed or lost.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

The Board notes that following VA's May 2001 request to Dr. 
K., he responded by way of a postcard dated in May 2001 that 
his office had no records regarding the Veteran.  This 
response was not acknowledged by the Court.  However, in 
order to comply fully with the Court's Decision, the case 
should be remanded for a follow-up request to Dr. K. for any 
relevant records.

Second, on remand the RO or AMC must attempt to obtain the 
morning reports of the Veteran's unit from September through 
December 1945.

In its November 2003 remand, the Board noted that although 
the service department reported that no DD 1141 or other 
personnel records of the Veteran's exposure to radiation were 
available due to a fire at the National Personnel Records 
Center, the record did not show that the RO had undertaken 
all indicated development to determine the extent of any 
radiation exposure of the Veteran while serving in Japan.  
The Board accordingly remanded the case and instructed the RO 
to contact the Defense Threat Reduction Agency (DTRA) and to 
request it to provide a radiation dose estimate for the 
Veteran based on the assumption that the Veteran participated 
in the occupation of Japan, primarily in the Aomori area, 
during the period from September to December 1945, and that 
he visited the sites of the atomic detonations during his 
service in Japan.  See 38 C.F.R. § 3.311(a)(2).

A dose assessment was requested from DTRA.  In its June 2005 
response letter, DTRA noted that the Veteran's service record 
could not be found and apparently had been destroyed, but 
that alternative sources were researched to provide an 
outline of his service.  The DTRA letter then cited the 
morning reports of the Veteran's unit, "A" Battery, 316th 
Field Artillery Battalion, to establish the Veteran's 
whereabouts during his period of service in Japan.  Based on 
the Veteran's locations as reflected in these morning 
reports, the DTRA determined that his external gamma dose and 
internal dose of the colon was 0.0 Röntgen equivalents in man 
(rem), and that there was no potential for radiation exposure 
from the bombings of Hiroshima and Nagasaki.  However, in 
response to the Board's remand instructions, the DTRA noted 
that a request was made for a dose for the period that the 
Veteran "visited sites of atomic detonations during his 
service in Japan," and that the DTRA was unable to develop a 
dose estimate without knowing the dates and locations that VA 
desired to concede the Veteran's presence in either Hiroshima 
or Nagasaki.  DTRA accordingly requested that VA provide a 
scenario to use in developing a dose estimate for the 
Veteran, and stated that, upon receipt of such information, 
DTRA would continue its research on the appellant's behalf.

In its August 2008 Memorandum Decision, the Court noted that 
the DTRA's letter to VA included a determination that based 
on where he was stationed there was no potential for 
exposure.  However, the Court also noted that DTRA's letter 
indicated that it could provide a different dose assessment 
if it were provided the dates that the Veteran visited 
Hiroshima or Nagasaki, and that DTRA's letter furthermore 
requested that VA provide the dates and locations of his 
presence in those areas, but that VA did not follow up on the 
DTRA's request. 

The Board notes that when it remanded this case in November 
2003 and requested the DTRA dose assessment based on the 
assumption, "that he visited the sites of the atomic 
detonations during his service in Japan," the morning 
reports of the Veteran's unit, to which DTRA referred in its 
June 2005 response letter and used in determining the 
locations of the Veteran's service, were not of record.  
These morning reports are still not of record.  In the 
absence of the Veteran's service records, such morning 
reports might represent the most accurate collateral evidence 
of the Veteran's whereabouts during his period of service 
overseas from September to December 1945.  Thus, on remand, 
the RO or the AMC should attempt to obtain such morning 
reports in order to verify the Veteran's whereabouts during 
his overseas service, and specifically to determine whether 
the Veteran had been in Hiroshima or Nagasaki.

Third, the RO or the AMC must send the appellant another 
development letter and attempt to assist her in obtaining 
evidence to verify the Veteran's presence in Hiroshima and 
Nagasaki during his period of service.

In its August 2008 Decision, the Court determined that, given 
VA's duty to assist the appellant in obtaining alternate 
records to verify the location of the Veteran's service, the 
Board was to ensure that VA assisted the appellant in 
developing from collateral sources evidence as to whether the 
Veteran visited Hiroshima and Nagasaki.  In addition to 
attempting to obtain relevant morning reports, VA should once 
more send the appellant a notification letter specifically 
advising her that she may obtain alternative forms of 
evidence in place of the Veteran's service records, such as 
lay testimony.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  These alternative forms of evidence may also include 
statements from service medical personnel; "buddy" 
certificates or affidavits; records of employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians at which or by whom the Veteran may have 
been treated, especially soon after service discharge; 
letters written during service; photographs taken during 
service; pharmacy prescription records; and reports of 
insurance examinations.  See M 21-1 MR, III.iii.2.E.27.  
Additionally, VA must fully assist the appellant in obtaining 
and developing any additional relevant evidence identified 
but not submitted by the appellant.

Accordingly, the case is REMANDED for the following actions:

1.	The RO or the AMC should send the 
appellant a letter requesting her to 
provide any pertinent evidence in her 
possession.  With respect to 
verification of the Veteran's 
whereabouts during his overseas 
service, the letter should advise her 
that she may obtain alternative forms 
of evidence to the Veteran's service 
records, such as those listed above.

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO 
or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the appellant and her 
representative and request them to 
submit the outstanding evidence.

3.	The RO or the AMC should attempt to 
locate through the appropriate channels 
morning reports of "A" Battery, 316th 
Field Artillery Battalion, from 
September through December 1945, and 
associate such records with the claims 
file.  It should undertake all 
indicated development to obtain any 
such records until further efforts to 
obtain any relevant morning reports 
would be futile.  If the RO of the AMC 
is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and her 
representative and request them to 
submit the outstanding evidence if they 
are able to.

4.	The RO or the AMC should once more 
attempt to obtain any treatment records 
from Dr. K.  Any unsuccessful attempts 
to obtain such records should be 
documented in the claims file.  If the 
RO of the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the appellant and her 
representative and request them to 
submit the outstanding evidence if they 
are able to.

5.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

6.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
appellant and her representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case also must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



